EXHIBIT 21 Subsidiaries of United Community Banks, Inc. Subsidiary State of Organization United Community Bank Georgia United Community Insurance Services, Inc. Georgia Brintech, Inc. Florida Union Holdings, Inc. Nevada Union Investments, Inc. Nevada United Community Mortgage Services, Inc. Georgia United Community Development Corporation Georgia UCB North Georgia Properties, Inc. Georgia UCB Metro Properties, Inc. Georgia UCB Coastal Properties, Inc. Georgia UCB Tennessee Properties, Inc. Tennessee United Community Capital Trust Delaware United Community Capital Trust II Delaware United Community Statutory Trust I Connecticut Southern Bancorp Capital Trust I Delaware United Community Risk Management Services, Inc. Nevada
